DETAILED ACTION
This Office action is in response to the original application filed on 01/11/2021.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  
Regarding claims 1, 8, and 15, “a number of user interactions” should be -- the number of user interactions -- (line 23, line 19, line 20, respectively); and
Regarding claims 8 and 15, “being created by” should be -- being created by: -- (line 13, line 14, respectively).
Appropriate corrections are required.

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,893,114 (US 10893114 B2, hereinafter “Patent”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are broader in every aspect than the corresponding claims of Patent (US 10893114 B2) and are therefore anticipated by claims 1-20 of Patent (US 10893114 B2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eagle, III (US 2009/0198624 A1, hereinafter “Eagle”) in view of Stener (US 8244549 B1, hereinafter “Stener”).
	
Regarding claim 1 (and similarly claims 8 and 15), Eagle discloses:
A system for enabling clients to claim spots on segments, comprising:
one or more processors (processors, Eagle: [0019]); and
one or more storage devices storing instructions that, when executed by the one or more processors, cause the one or more processor to perform operations comprising (memories containing instructions, Eagle: [0019]):
receiving, from a device of a creator, data specifying a client-initiated segment created by the creator through an interface presented at the device, the data comprising at least a departure geographic identifier that identifies a departure geographic location from which the client-initiated segment will depart, a destination geographic identifier that identifies a destination geographic location at which the client-initiated segment will arrive, and a number of spots being claimed by the creator (receiving, from traveler device, charter reservation request including origin, destination, and number of requested seats, Eagle: [0012], [0013]);
determining, based on the number of spots being claimed by the creator, that the client-initiated segment includes one or more available spots that are available to be claimed by determining additional available seats on flight associated with charter reservation request for other travelers, Eagle: [0013], [0031], [0033]);
creating, from a set of clients, a proper subset of the clients that are transmitted a notification that the client-initiated segment is available, the proper subset being created by (identifying travelers having locations matching origin and destination of charter reservation request for notifying regarding additional available seats, Eagle: [0031], [0033]):
for each of the one or more clients in the proper subset of clients (notifying travelers regarding additional available seats on flight associated with charter reservation request, Eagle: [0031], [0033]):
transmitting, to the client, the notification that the client-initiated segment is available (notifying travelers regarding additional available seats on flight associated with charter reservation request, Eagle: [0031], [0033]); and
enabling the client to claim a spot on the client-initiated segment through a client-side application (offering notified travelers to reserve additional available seats, Eagle: [0015], [0033]).
Eagle does not explicitly disclose:
identifying, for each client in the set of clients, a number of user interactions with an application performed by the client to obtain segment information for one or more routes that include at least one of the departure geographic identifier for the client-initiated segment or the destination geographic identifier for the client-initiated segment; and
including, in the proper subset, each of one or more clients from the set of clients having a number of user interactions that satisfies a threshold.

identifying, for each client in the set of clients, a number of user interactions with an application performed by the client to obtain segment information for one or more routes that include at least one of the departure geographic identifier for the client-initiated segment or the destination geographic identifier for the client-initiated segment (identifying nominated members with satisfied number of flight history, Stener: Col. 15-16); and
including, in the proper subset, each of one or more clients from the set of clients having a number of user interactions that satisfies a threshold (notifying nominated members with satisfied number of flight history, Stener: Col. 15-16).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Eagle in view of Stener in order to further modify the the system for notifying travelers regarding additional available charter seats based on matching locations from the teachings of Eagle with the system for identifying members with satisfied number of flight history for seat notification from the teachings of Stener.
One of ordinary skill in the art would have been motivated because it would have avoided unknown variable issues of charter aircraft services (Stener: Col. 3).

Regarding claim 2, Eagle in view of Stener teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Eagle in view of Stener further discloses:
wherein creating, from the set of clients, the proper subset of the clients that are transmitted the notification that the client-initiated segment is available, comprises:
identifying, for a given client, a set of one or more client-specified location identifiers specified by the client as frequent locations for the client (identifying frequent locations of traveler, Eagle: [0031]); and
determining that at least one of the one or more client-specified location identifiers corresponds to a geographic location that is (i) within a threshold distance of a geographic location corresponding to the departure geographic identifier or (ii) within the threshold distance of a geographic location corresponding to the destination geographic identifier and, in response, including the given client in the proper subset of clients (determining that identified frequent locations of traveler matches origin and destination of charter reservation request for notifying regarding additional available seats, Eagle: [0031], [0033]).

Regarding claim 3, Eagle in view of Stener teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Eagle in view of Stener further discloses:
wherein creating, from the set of clients, the proper subset of the clients that are transmitted the notification that the client-initiated segment is available, comprises:
identifying, for a given client, a set of one or more home location identifiers for the client (identifying permanent locations of traveler, Eagle: [0031]); and
determining that at least one of the one or more home location identifiers corresponds to a geographic location that is (i) within a threshold distance of a geographic location determining that identified frequent locations of traveler matches origin and destination of charter reservation request for notifying regarding additional available seats, Eagle: [0031], [0033]).

Regarding claim 4, Eagle in view of Stener teaches all the claimed limitations as set forth in the rejection of claim 3 above.
Eagle in view of Stener further discloses:
wherein identifying, for the given client, the set of one or more home location identifiers for the client comprises:
identifying, using location data provided by a device of the given client, geographic areas at which the given client spent time (identifying travel locations of traveler, Eagle: [0031]);
determining, for each geographic area at which the given client spent time, a respective percentage of time the client spent in the geographic area (determining travel locations of travel as frequently traveled locations, Eagle: [0031]); and
for each geographic area for which the respective percentage of time satisfies a percentage of time, classifying a location identifier for the geographic area as a home location identifier for the given client (identifying frequently traveled locations of traveler as permanent locations of traveler, Eagle: [0031]).

claim 5, Eagle in view of Stener teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Eagle in view of Stener further discloses:
wherein identifying, for each client in the set of clients, the number of user interactions with the application performed by the client comprises determining a number of times each client has selected to view segment information for the one or more routes that include at least one of the departure geographic identifier for the client-initiated segment or the destination geographic identifier for the client-initiated segment (determining frequent travel locations of traveler on standing request matching origin and destination of charter reservation request, Eagle: [0031]).

Regarding claim 6, Eagle in view of Stener teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Eagle in view of Stener further discloses:
wherein identifying, for each client in the set of clients, the number of user interactions with the application performed by the client comprises determining a number of times each client has searched for information for one or more routes that include at least one of the departure geographic identifier for the client-initiated segment or the destination geographic identifier for the client-initiated segment (determining frequent travel locations of traveler on standing request matching origin and destination of charter reservation request, Eagle: [0031]).

claim 7, Eagle in view of Stener teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Eagle in view of Stener further discloses:
wherein creating, from the set of clients, the proper subset of the clients that are transmitted a notification that the client-initiated segment is available, comprises:
determining a number of times a given client has claimed a spot on a segment between a first geographic location that corresponds to the departure geographic identifier and a second geographic location that corresponds to the destination geographic identifier (determining frequent travel locations of traveler on standing request matching origin and destination of charter reservation request, Eagle: [0031]);
determining that the number of times satisfies a threshold (determining frequent travel locations of traveler on standing request matching origin and destination of charter reservation request, Eagle: [0031]); and
in response to determining that the number of times satisfies the threshold, including the given client in the proper subset of clients (notifying travelers regarding additional available seats on flight associated with charter reservation request, Eagle: [0031], [0033]).

Regarding claims 9-14 and 16-20, they do not teach or further define over the limitations in claims 2-7.  Therefore, claims 9-14 and 16-20 are rejected for the same reasons as set forth in the rejections of claims 2-7 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Mayor et al. (US 2015/0237470 A1: Personal Geofence), Block et al. (US 2003/0055689 A1: Automated Internet Based Interactive Travel Planning and Management System), and Wang et al. (US 2009/0258656 A1: Method for Exchanging Location-Relevant Information Using a Mobile Device with an Interactive Map Display).
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446